Exhibit 10.19

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),  entered into
as of April 12, 2017,  is made by and between FOCUS FINANCIAL PARTNERS, LLC., a
Delaware limited liability company  (the “Company”), having a principal place of
business of 825 Third Avenue,  27th Floor, New York, New York 10022, and John
Russell McGranahan (“Executive”).

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated August 5, 2015 (the “Original Employment Agreement”);

WHEREAS, the Company and Executive hereby desire to amend and restate the
Original Employment Agreement;

WHEREAS,  the Company and Executive hereby agree that any prior agreements with
respect to the employment of Executive with and by the Company and its
affiliates, including the Original Employment Agreement, shall be terminated
upon the consummation of the transactions contemplated by that certain
Securities Purchase Agreement, dated as of even date herewith, by and among the
Company, the Investor (as defined therein) and the other parties thereto (such
date, the “Effective Date”) and replaced in their entirety with this Agreement;

WHEREAS,  the Company and its affiliates desire to continue to employ Executive
on the terms and conditions, and for the consideration, hereinafter set forth
and Executive desires to continue to be employed on such terms and conditions
and for such consideration;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.         Employment and Term.  The Agreement shall become effective upon the
Effective Date and shall supersede and replace the Original Employment
Agreement.  At and as of the Effective Date, the Company shall employ, or shall
cause a Company subsidiary to employ, Executive and Executive hereby accepts
employment with the Company (on behalf of itself and certain of its affiliates,
as directed by the Company) as the Company’s General Counsel subject to all of
the terms and conditions of this Agreement, effective as of the Effective Date,
for the period commencing on the Effective Date and ending on the third
anniversary of the Effective Date, unless sooner terminated in accordance with
the other provisions hereof (the “Initial Term”). Subject to Section 4, this
Agreement shall be automatically renewed as of the last day of the term for
successive one-year (1) terms (each, a  “Renewal Term”) unless, not later than
ninety (90)  days prior to the end of the Initial Term or a Renewal Term, as the
case may be, the Company provides Executive with written notice of its intent
not to renew the Agreement.  The Initial Term and any Renewal Term shall be
referred to as the “Term.”  In the event that Executive is employed by a Company
subsidiary, Executive shall have such titles, duties and comparable positions at
the Company as set forth herein.

2.         Duties.  Executive shall be subject to the direction and control of
the Chief Executive Officer of the Company  (the “CEO”).  Executive duties and
responsibilities shall be those generally performed by a General Counsel of a
Company of a similar size and in a similar

 

 








industry as the Company and Executive shall report directly to the CEO. 
Executive shall perform such other duties and functions for and on behalf of the
Company, consistent with his position and experience, as are reasonably
requested of Executive from time to time by the CEO.  Executive shall use
reasonable best efforts to devote all of his working time, skill and efforts to
the performance of Executive’s duties under this Agreement in a manner that will
faithfully and diligently further the business and interests of the Company;
provided,  however,  that Executive shall in any event be permitted (a) to be a
member of the boards of directors (or similar governing bodies) of other
entities and (b) to be involved in charitable activities, so long as, in each
case, such memberships and activities (x) do not unreasonably interfere with
Executive’s duties as set forth herein and (y) with respect to membership on any
board of directors (or similar governing body),  such membership is approved by
the CEO, with such approval not to be unreasonably withheld, it being understood
that any such memberships and activities existing as of the date hereof and
disclosed on Exhibit A shall be deemed conclusively approved.  Except as set
forth on Exhibit A hereto, Executive represents and warrants as of the date
hereof and as of the Effective Date that he is not a member of any board of
directors or similar governing bodies of any entity other than the Company or
its subsidiaries.  Executive, in the performance of Executive’s duties
hereunder, shall use good faith, reasonable efforts to cause the activities of
the Company to be conducted substantially in accordance with the terms of the
limited liability company operating agreement of the Company as amended and in
effect from time to time and applicable laws, and will, in all material
respects, observe and adhere to the Company’s code(s) of conduct and ethics and
other corporate governance codes and policies as now existing or which may
hereafter be adopted by the Company.

3.         Compensation, Benefits and Expenses.

3.1       Salary and Incentive Compensation.  The Company shall pay to Executive
a salary from and after the Effective Date at the annual rate of $425,000 (the
“Salary”).  The Salary shall be paid in such installments and at such times in
accordance with the Company’s standard payroll practices.  The Salary shall be
reviewed by the Board or, if applicable, the Compensation Committee (the
“Committee”) of the Board of Managers of the Company (the “Board”) periodically
in accordance with the Company’s normal compensation review practices for
executive officers,  in connection with which the Salary shall be subject to
increases, but not decreases, at such times as shall be determined by the
Committee in its discretion.  Executive shall also be entitled to participate in
the Focus Financial Partners, LLC Annual Cash Bonus Plan or any successor annual
incentive plan (with annual target bonus opportunity to be set at 125% to 150%
of Salary) and the Company’s Incentive Unit Plan or any successor equity-based
compensation plan (with annual target equity incentive opportunities to be set
at 125% to 150% of Salary, and the value of such Incentive Units to which
Executive is entitled shall equal the cash bonus awarded to the Executive
pursuant to the Company’s Annual Cash Bonus Plan (or a successor plan), applying
the Black Scholes method consistent with the Company’s past practice to
determine the corresponding number of Incentive Units to be issued to Executive
for that annual period) adopted for each fiscal year for executive officers as
determined by the Committee, subject to the normal review practices and
procedures of the Committee.  As of the Effective Date, the Incentive Units
previously granted to Executive and identified on Exhibit B shall be deemed
fully vested notwithstanding the terms of any of the respective Incentive Unit
Agreements governing any of the Incentive Units.  The Company shall deduct or
cause to be deducted from the Salary, bonuses and other compensation payable to
Executive all taxes and amounts required by law to be withheld.





2




3.2       Retention Pool.  On the Effective Date, Executive shall be awarded
250,000 units pursuant to the Company’s Retention Pool Plan.

3.3       Vacation.  Executive shall be entitled to four (4) weeks of vacation
during each calendar year, excluding the Company’s paid holidays.

3.4       Other Benefits.  Subject to the terms of any applicable plans,
policies or programs,  Executive shall be entitled to receive such employee
benefits including any and all deferred compensation, pension, disability, group
life, sickness, accident and health insurance as the Company may provide from
time to time to its salaried employees generally, and such other benefits as the
Committee may from time to time establish for the Company’s executives.

3.5       Expenses.   Executive shall be reimbursed by the Company for all
ordinary and reasonable expenses incurred by Executive in the course of the
performance of services under this Agreement in accordance with the Company
policies approved by the Committee.  Executive shall keep an itemized account of
such expenses, which shall be submitted to the Company monthly together with
supporting documentation,  provided,  however that: (a) reimbursements in one
tax year may not affect expenses or in-kind benefits to be provided in another
tax year; (b) reimbursement must be before the last day of the tax year
following the year the expense is incurred; and (c) right to reimbursement
hereunder is not subject to liquidation or exchange for another benefit.

3.6       Life Insurance.  During the Term, Executive may acquire and maintain
term life insurance coverage on the life of Executive in the amount of five
times (5X) Executive’s Salary (the “Policy”), the proceeds of which shall be
payable to the beneficiary or beneficiaries or an applicable trust designated by
Executive under such Policy.  The Company will reimburse Executive for the costs
of acquiring and maintaining the Policy, including all premium payments, with
reimbursements to occur in accordance with the Company’s policies and procedures
applicable to expense reimbursements. The Company will also provide Executive
with a tax gross-up payment equal to the amount of any taxes (federal, state,
local or otherwise) Executive may incur with respect to the Company’s
reimbursement of the Policy costs, including any taxes upon the taxes Executive
incurs due to the Company’s reimbursement of Policy costs. Calculations of the
gross-up amounts owed to Executive pursuant to this Section 3.6 will assume that
Executive paid the highest marginal tax rate for purposes of all federal, state,
local or other applicable taxes. Notwithstanding the foregoing or any provision
of this Agreement to the contrary, in no event shall the Company’s reimbursement
obligation (including any tax gross-up) pursuant to this Section 3.6 exceed
$101,248 in any calendar year.

3.7       D&O Insurance.  During such time as Executive serves as a manager or
officer of the Company (and/or its affiliates) and for a period of six (6) years
thereafter, Executive shall be covered as a manager or ex-manager and as an
officer or ex-officer, as applicable, under all policies of insurance covering
risk associated with acting as a manager or officer of the Company in the same
manner as all other managers, ex-managers, officers and ex-officers, as
applicable, of the Company are covered, except that damages incurred as a result
of Executive’s fraud, gross negligence or intentional misconduct (as determined
by a final and non-appealable order), shall not be covered by such insurance
policies.  The Company shall use all commercially reasonable efforts to ensure
that any such policy that covers any current officer or manager





3




(determined at the time of such policy’s application) shall cover former
officers and managers (determined at the time of such policy’s application) in
the same manner and in the same amounts as the then current officers and
directors.  The Company shall use commercially reasonable efforts to ensure that
the policies in place or to be adopted as described herein shall have such
coverage amounts and limits no less favorable than similarly-sized
publicly-traded companies operating in the financial services industry
generally, as determined in good faith by the Board.

4.         Termination; Compensation Continuation.

4.1       Termination upon Death.  If Executive dies, then Executive’s
employment with the Company shall terminate as of the date of Executive’s death,
at which time all of Executive’s rights to compensation and benefits under
Section 3 or otherwise shall immediately terminate, except that Executive’s
heirs, personal representatives or estate shall be entitled to the following:
(a) any unpaid portion of Executive’s Salary for periods up to the date of
termination, (b) any accrued benefits up to the date of termination, (c)
reimbursable business expenses accrued but unpaid through the date of
termination (subject to the Company’s applicable expense policies, including
submission of all required documentation),  and (d) accrued but unused paid time
off (the “Accrued Rights”).  In addition, the Company shall be obligated to
provide (i)  a lump sum payment equal to the target annual cash bonus
opportunity of Executive based on the mid-point of the range set forth in
Section 3.1, in each case, pro-rated to reflect the number of days that have
elapsed in the calendar year in which such termination occurs (the “Pro-Rata
Bonus”), (ii) any cash bonus (or the value of any noncash bonus that was paid in
lieu of all or any portion of a cash bonus that was to be paid pursuant to
Section 3.1 under the Company’s Annual Cash Bonus Plan) awarded to Executive for
the calendar year prior to the year in which the termination of employment
occurs but unpaid as of the date of termination (the “Prior Year Bonus”), (iii)
provided that Executive (or his personal representative) elects continuation
coverage of health insurance in accordance with COBRA, the Company shall pay the
premiums for such coverage for Executive and his dependents until the earlier of
eighteen (18) months following the date of termination and the date Executive
becomes eligible to be covered under another group health insurance plan (the
“Continued Health Insurance”), and (iv) notwithstanding anything in any plan,
Incentive Unit Agreement, award agreement, omnibus agreement, or any similar
agreement or other document between the Company and Executive to the contrary,
as of the effective date of termination, accelerated vesting of any unvested
equity awards or equity interests held by Executive scheduled to vest or that do
vest at any time on or before the last day of the calendar year in which such
termination occurs because of time or if any performance conditions are met
during the period from termination to the last day of the calendar year in which
such termination occurs with any valuation based on Fair Market Value during
such period but without regard to any liquidity condition that may be built into
such performance condition, with any settlement that may be due to Executive
made in accordance with the terms and conditions of the applicable plan,
Incentive Unit Agreement, award agreement, omnibus agreement and/or other
document or agreement.

4.2       Termination upon Disability.  “Disability” means any physical or
mental incapacity, illness or infirmity that the Committee reasonably determines
prevents or significantly restricts Executive from performing his duties.  If
Executive suffers a Disability and the Disability continues for periods
aggregating more than ninety (90) days during any 180-day period, then the
Company shall have the right to terminate Executive’s employment upon written
notice to





4




Executive, at which time all of Executive’s rights to compensation and benefits
under Section 3 or otherwise shall immediately terminate, except that Executive
shall be entitled to the following: (a) the Accrued Rights, (b) continuation of
the Salary (in effect as of the date of such termination), payable in equal
monthly installments in accordance with the customary payroll practices of the
Company (the “Salary Continuation Payments”), for a period of twelve (12) months
following the date of termination, (c) the Annual Cash Bonus Payment (as defined
below), using in such calculation the mid-point of the target bonus opportunity
if the target is a range, (d) the Continued Health Insurance, and (e) the
Accelerated Vesting (as defined below).

4.3       Termination by the Company for Cause.  The Company may, upon written
notice to Executive, immediately terminate Executive’s employment for
Cause.  For purposes of this Agreement, “Cause” shall mean any of the following:

4.3.1    the gross negligence or willful failure or refusal of Executive to
perform Executive’s duties hereunder (other than any such failure resulting from
Executive being Disabled) that is not cured within thirty (30) days after a
written demand for substantial performance is delivered to Executive by the
Committee which specifically identifies the manner in which the Committee
believes Executive has not substantially performed Executive’s duties;

4.3.2    the engaging by Executive in (a)  willful misconduct that is materially
detrimental to the Company, monetarily, reputationally or otherwise or (b) a
violation of any United States securities or commodities law or regulation that
results in the suspension of Executive’s ability to engage in any regulated
activity;

4.3.3    the commitment by Executive of any act of fraud, embezzlement or
misappropriation of funds;

4.3.4    the conviction by Executive of, or the plea by Executive of guilty or
nolo contendere to, any serious misdemeanor involving moral turpitude or any
felony;  or the suspension of Executive’s ability to engage in any regulated
activity related to securities or commodities; or

4.3.5    a material breach by Executive of any of the material provisions of
this Agreement that is not cured by Executive within thirty (30) days of written
notice of such breach by the Committee (to the extent such breach is capable of
cure as reasonably determined by the Committee).

For purposes hereof, an act or omission shall not be deemed to be willful if the
Executive can reasonably demonstrate or it is reasonably apparent that it was
taken or omitted in the Executive’s good faith belief that such act or omission
was in, or not opposed to, the best interests of the Company or any of its
affiliates.  Upon a termination of Executive’s employment for Cause, all of
Executive’s rights to compensation and benefits under Section 3 or otherwise
shall immediately terminate, except that Executive shall be entitled to any
Accrued Rights.

4.4       Failure to Renew or Termination without Cause.  In addition to the
Company’s right not to renew the Term as contemplated under Section 1,  the
Company may terminate Executive’s  employment immediately at any time without
Cause upon written notice to Executive.





5




4.4.1    If the Company terminates Executive’s employment during any Term
without Cause or the Company elects not to enter into any Renewal Term,
Executive shall receive the following: (a) the Salary Continuation Payments, for
a period of twelve (12) months following the date of termination, (b) an amount
equal to one times (1X) the target annual cash bonus opportunity of Executive
based on the high-point of the range set forth in Section 3.1, payable in a lump
sum in cash on the date of termination (the “Annual Cash Bonus Payment”),
(c) the Prior Year Bonus, if any, (d) the Pro-Rata Bonus, based on the
high-point of the range set forth in Section 3.1, (e) the Continued Health
Insurance, and (f) notwithstanding anything in any plan, Incentive Unit
Agreement, award agreement, omnibus agreement, or any similar agreement or other
document between the Company and Executive to the contrary, as of the effective
date of termination, accelerated vesting of any unvested equity awards or equity
interests held by Executive scheduled to vest or that do vest at any time within
the twelve (12) month period from and after the effective date of termination
because of time or if any performance conditions are met during the period from
termination to the last day of the twelve (12) month period following
termination with any valuation based on Fair Market Value during such period but
without regard to any liquidity condition that may be built into such
performance condition, with any settlement that may be due to Executive made in
accordance with the terms and conditions of the applicable plan, Incentive Unit
Agreement, award agreement, omnibus agreement and/or other document or agreement
(the “Accelerated Vesting”).

4.4.2    Upon a termination of Executive’s employment without Cause under this
Section 4.4, except as specifically set forth in subsection 4.4.1 above, all of
Executive’s rights to compensation and benefits under Section 3 or otherwise
shall immediately terminate, except that Executive shall be entitled to the
Accrued Rights.

4.5       Termination by Executive.  Executive may terminate his employment for
any reason or no reason upon thirty (30)  days’ written notice to the Company. 
Upon delivery of such notice, the Company may modify, reduce, or eliminate
Executive’s title, duties, authority, and responsibilities, and any such
modification, reduction or elimination shall not constitute Good Reason.  Upon a
termination of Executive’s employment by Executive under this Section 4.5, all
of Executive’s rights to compensation and benefits under Section 3 or otherwise
shall immediately terminate, except that Executive shall be entitled to the
Accrued Rights.

4.6       Termination for Good Reason.  Executive may terminate his employment
with the Company effective upon thirty (30) days’ written notice to the Company
for Good Reason (as defined below);  provided that Executive delivered written
notice to the Company within one hundred eighty (180) days following the later
of (i) the date it is reasonably apparent an event giving rise to Good Reason
has occurred or (ii) the date the Company and the Executive are no longer
actively pursuing the resolution of any event giving rise to Good Reason.  Such
notice must provide a reasonably detailed explanation of the circumstances
constituting Good Reason.  Any such termination shall be treated for purposes of
this Agreement as a termination by the Company without Cause (as contemplated in
Section 4.4).  For purposes of this Agreement, the term “Good Reason” shall
mean, without Executive’s consent:

4.6.1    a reduction in Executive’s Salary or a material reduction or
discontinuance of any material benefit to which Executive is entitled under this
Agreement;





6




4.6.2    a material diminution in Executive’s duties, responsibilities or title,
including for the avoidance of doubt, if Executive is no longer General Counsel
or no longer reports directly to the CEO;

4.6.3    a change by the Company in Executive’s principal place of employment,
without Executive’s consent, to a location that is greater than twenty-five (25)
miles from Executive’s principal place of employment on the Effective Date;

4.6.4    the Company’s breach of a material provision of this Agreement
(including, without limitation, any failure of the Company to comply with the
provisions of Section 13); or

4.6.5    the Company’s breach of a material provision of an agreement governing
Executive’s equity awards or equity interests, the result of which is a material
negative change in Executive’s employment relationship with the Company or its
affiliates.

Notwithstanding the foregoing, in the event that Executive provides written
notice of termination for Good Reason in reliance upon this Section 4.6,  the
Company shall have the opportunity to cure such circumstances within thirty (30)
days of receipt of such notice and, if so cured, Good Reason shall be deemed not
to exist.

4.7       Unvested Equity.  All equity interests that are unvested at the time
Executive’s employment with the Company is terminated for any reason (after
giving effect to the accelerated vesting provisions set forth herein whether
applicable upon termination or within the time periods set forth herein) shall
be forfeited and cancelled without consideration at the time Executive’s
employment with the Company is terminated for any reason.

4.8       Change in Control Events; Initial Public Offering.

4.8.1    Change in Control and Company Sale.  Upon the occurrence, after the
Effective Date of a Change in Control in one (1) or more transactions to any
person or group of persons (a “Company Sale”), and notwithstanding anything in
any plan, Incentive Unit Agreement, award agreement, omnibus agreement, or any
similar agreement or other document between the Company and Executive to the
contrary, as of the effective date of such event, Executive shall receive
accelerated vesting of Executive’s unvested time based equity awards or equity
interests held by Executive at the time of such event, with any settlement that
may be due to Executive as a result of such accelerated vesting being made in
accordance with the terms and conditions of the applicable plan, award
agreement, omnibus agreement and/or other document or agreement; provided,
 however, that an initial underwritten public offering (an “IPO”) and sale of
equity interests of the Company (or any parent, subsidiary or successor entity
of the Company) after which such equity interests are listed for trading on a
national securities exchange registered under section 6(a) of the Securities
Exchange Act of 1934, as amended, shall not constitute a Change in Control or
Company Sale for the purpose of this Section 4.8.  All equity interests that
remain unvested in connection with a Change in Control (after giving effect to
the accelerated vesting provisions set forth in this Section 4.8.1 or the
vesting provisions of such equity interests) shall be forfeited and cancelled
without consideration at the time of such Change in Control.

4.8.2    Impact on Equity Due to Terminations of Employment In Connection with a
Change in Control.  Notwithstanding anything in any plan, Incentive Unit
Agreement, award





7




agreement, omnibus agreement, or any similar agreement or other document between
the Company and Executive to the contrary, if Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason or the
Company elects not to enter into a Renewal Term within the nine (9)-month period
immediately prior to the consummation of a Change in Control, then Executive
shall be deemed to be employed on the date of the Change in Control, and all of
Executive’s unvested equity awards or equity interests held by Executive
immediately prior to the time of such cessation of employment shall vest in full
as of the date of the Change in Control (with performance vesting determined by
reference to the Company’s valuation in the Change in Control), with any
settlement that may be due to Executive as a result of such accelerated vesting
being made in accordance with the terms and conditions of the applicable plan,
Incentive Unit Agreement, award agreement, omnibus agreement and/or other
document or agreement.

4.8.3    Initial Public Offering.  Upon the occurrence of an IPO, the Company
intends in good faith to implement an equity incentive compensation plan for the
purpose of post-IPO retention and motivation of key employees (such as
Executive).  Executive shall be entitled to participate in such a plan, as and
when established.  The Company therefore agrees to negotiate in good faith with
Executive the terms of Executive’s participation in such plan.

4.8.4    Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall be defined as (a) a sale, merger or similar
transaction or series of related transactions involving the Company or any of
its subsidiaries, as a result of which those persons who (together with their
affiliates) held 100% of the voting power of the Company immediately prior to
such transaction do not hold (either directly or indirectly) more than 50% of
the voting power of the Company (or the surviving or resulting entity thereof)
after giving effect to such transaction, or (b) the sale of all or substantially
all of the assets of the Company and its subsidiaries, taken as a whole, in a
transaction or series of related transactions.

4.9       Release of Claims.  Notwithstanding any other provision of this
Agreement to the contrary, Executive acknowledges and agrees that any and all
severance payments and benefits described in Sections 4.1,  4.2,  4.4,  4.6 and
4.8, other than payment of any Accrued Rights, are conditioned upon and subject
to Executive’s execution and delivery of a release of claims in substantially
the form attached hereto as Exhibit C, within fifty (50) days following
Executive’s termination of employment.  Payments and benefits under Sections
4.1,  4.2,  4.4,  4.6 and 4.8 (but not Section 4.11 which shall be governed by
its terms) shall commence no later than the sixtieth (60th) day after
termination of employment (provided that if such sixty (60)-day period commences
in one calendar year and terminates in the immediately following calendar year,
the payments and benefits shall commence in such immediately following calendar
year), provided that the release has been executed, delivered and not revoked,
with the first payment also containing any payments which would have been made
prior to such payment date, but were not in fact made.





8




4.10     Other Rights With Respect to Equity Interests.  The Executive will have
such rights and obligations as an equity holder of the Company as provided in
the Company’s limited liability company operating agreement as amended and in
effect from time to time.

4.11     Executive Put Right.

4.11.1  Executive’s Put Right Upon Certain Terminations of Employment.  In the
event Executive’s employment with the Company is terminated due to Executive’s
death or Disability, Executive (or his or her heirs, personal representatives or
estate) will have the option to require the Company to repurchase any or all of
the remaining equity interests held by Executive at the time of the applicable
termination of employment that are vested or become vested in connection with
such termination pursuant to this Agreement, by Executive notifying the Company
of his election to exercise his put option in writing.  Notwithstanding any
provision of this Agreement to the contrary, the Executive’s put right shall not
apply in connection with any termination or cessation of employment with the
Company other than due to Executive’s death or Disability.

4.11.2  Purchase Price and Closing.  The purchase price of any  equity interests
to be repurchased pursuant to this Section 4.11 shall be the Fair Market Value
thereof The closing of any purchase and sale contemplated by this Section 4.11
shall be as promptly as practicable following the date written notice of
exercise of a repurchase or put option, as applicable, is received or such other
date that is mutually agreed to by the parties, but in no event later than the
sixtieth (60th) day from the notice date or twenty (20) business days following
resolution of any disputes pursuant to Section 4.11.4, whichever is later.  Once
the put notice is delivered, it shall be irrevocable and such equity interests
shall become solely economic rights to receive the put proceeds only.  The
Company shall pay the purchase price for the equity interests repurchased at the
closing thereof in a lump sum in cash or, at the Company’s election, in three
equal installments in cash on the closing date and each of the first and second
anniversaries of the closing date, subject, in each case, to a three (3)-month
extension solely if the Board determines that making such payment would cause
the Company to be in violation of its then-existing credit facility or otherwise
would place the Company in financial distress; provided, however, that if at the
end of any such three (3)-month extension, the Board determines in good faith
after pursuing commercially reasonable financing alternatives that making such
payment would cause the Company to be in violation of its then-existing credit
facility or otherwise would place the Company in financial distress, the Company
may issue a promissory note to Executive for the balance then due, which note
shall be payable in full (principal and interest) at maturity in three years
from the date of issuance and accrue interest at five percent (5%) per annum on
the unpaid balance (compounded annually).  Executive shall enter into customary
agreements to give effect to the put transaction, including a customary release
in favor of the Company, its affiliates and their related persons.

4.11.3  Definition of Fair Market Value.  For purposes of this Agreement, “Fair
Market Value” means, as of any specified date, (i) if the equity interests are
listed on a national securities exchange, the closing sales price of the equity
interests, as reported on the stock exchange composite tape on such date (or if
no sales occur on that date, on the last preceding date on which such sales of
the equity interests are so reported); (ii) if the equity interests are not
traded on a national securities exchange but are traded over the counter at the
time a determination of its Fair Market Value is required to be made, the
average between the reported high and low bid and





9




asked prices of the equity interests on the most recent date on which equity
interests were publicly traded; or (iii) in the event the equity interests are
not publicly traded at the time a determination of value is required to be made,
the determination of Fair Market Value shall be determined by averaging (using a
weighted-average based upon the total upfront consideration paid in each such
acquisition) the issuance prices used in the three most recent acquisition
transactions completed by the Company and in which equity was used as
consideration (as adjusted by the Board if the Board determines in good faith
and can reasonably demonstrate that there have been material and sustained
changes to the Company’s business or prospects and that such changes should be
factored into determining such valuation), provided that, where applicable, such
a determination will also take into consideration the rules of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and any regulations
promulgated thereunder (together, “Section 409A”).

4.11.4  Disputes.  If applicable and in the event that Executive (or Executive’s
executor) does not agree with the Company’s determination of the Fair Market
Value, Executive (or his or her heirs, personal representatives or estate)
shall, prior to the closing of such purchase, notify the Company in writing of
the existence of a dispute.  Executive (or his or her heirs, personal
representatives or estate) and the Company shall seek to resolve the dispute for
twenty (20) business days.  In the event that no resolution is reached, the
Company shall promptly select three (3) nationally-recognized investment banking
firms that have not had a direct or indirect substantial relationship with the
Company or its affiliates within the last two (2) years and notify Executive (or
his or her heirs, personal representatives or estate) thereof.  Executive (or
his or her heirs, personal representatives or estate) shall promptly select one
(1) of the three (3) investment banking firms and notify the Company
thereof.  If the Company has not received notice of selection of one (1) of the
investment banking firms within twenty (20) business days of the date it gave
notice to Executive (or his or her heirs, personal representatives or estate) of
the three (3) investment banking firms, then the Company shall select one (1) of
such three (3).  The investment banking firm selected as provided above (the
“Independent Advisor”) shall promptly determine the Fair Market Value of the
applicable securities in accordance with this Agreement.  The Independent
Advisor shall render its decision within twenty (20) business days after its
selection and such decision shall be final and binding upon the parties.  The
purchase shall close promptly, but in no case more than twenty (20) business
days, after such determination.  In the event that the Independent Advisor’s
determination of Fair Market Value is more than ten percent (10%) higher than
the original determination made by the Company, the Company shall pay 100% of
the cost of retaining the Independent Advisor, in the event that the Independent
Advisor’s determination of Fair Market Value is more than ten percent (10%)
lower than the original determination made by the Company, Executive (or his or
her heirs, personal representatives or estate) shall pay 100% of the cost of
retaining the Independent Advisor; and in all other instances the Company and
Executive (or his or her heirs, personal representatives or estate) shall each
pay fifty percent (50%) of the cost of retaining the Independent Advisor.

4.12     Return of Materials upon Termination.  Upon termination of Executive’s
employment with the Company, regardless of the reason,  Executive (or
Executive’s heirs, personal representatives or estate) shall promptly return to
the Company all documents (including all copies thereof) and other materials and
property of the Company, or which pertains to any of the Company’s businesses,
including all correspondence files, customer and prospect lists, price lists,
contracts, software, manuals, technical data, forecasts and budgets, in
Executive’s possession or control, no matter from whom or in what manner
acquired.





10




5.         Section 409A.  The parties intend that this Agreement will be
administered in accordance with Section 409A.  To the extent that any provision
of this Agreement is ambiguous as to its compliance with Section 409A, the
provision shall be read in such a manner so that all payments hereunder are
either exempt or comply with Section 409A.  The parties agree that this
Agreement may be amended, as reasonably requested by either party, as may be
necessary to be exempt from or fully comply with Section 409A in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.  The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A but
do not satisfy an exemption from, or the conditions of, Section 409A. 
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, Executive shall not be considered to have terminated employment
with the Company or any subsidiary or affiliate thereof for purposes of this
Agreement unless Executive would be considered to have incurred a “separation
from service” within the meaning of Section 409A,  from the Company or any of
its subsidiaries or affiliates.  Each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separate identified
payment for purposes of Section 409A, and any payments described in this
Agreement that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise.  Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, if Executive is deemed by the Company at the
time of Executive’s separation from service to be a “specified employee” for
purposes of Section 409A, to the extent delayed commencement of any portion of
the benefits to which Executive is entitled under this Agreement is required in
order to avoid the imposition of additional taxes and interest on Executive
under Section 409A, such portion of Executive’s benefits shall not be provided
to Executive prior to the earlier of (a) the expiration of the six-(6) month
period measured from the date of Executive’s separation from service or (b)  the
date of Executive’s death.

6.         Additional Change in Control Payments.

6.1       Gross-Up Payments.  Anything in this Agreement to the contrary
notwithstanding, but subject to Section 6.4 below, if it is determined that any
payment, award, benefit or distribution (or any acceleration of any payment,
award, benefit or distribution) by the Company or any entity to or for the
benefit of Executive would be subject to the excise tax imposed by Section 4999
of the Code,  (the “Excess Parachute Payments”), or any interest or penalties
are incurred by Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional payment (a “Gross-Up Payment”) in an amount equal to that required to
result in Executive receiving, after application of the Excise Tax, a net amount
that would have been received hereunder had the Excise Tax not applied.

6.2       Determinations.  Subject to Section 6.1 above, all determinations
required to be made under this Section 6, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be used in arriving at such determinations, shall be made by a public accounting
firm that is selected by the Company (the “Accounting Firm”) which shall provide
its determinations and any detailed supporting calculations both to the Company
and Executive within fifteen (15) business days after the earlier





11




of the receipt of notice from the Company or Executive that there has been an
Excess Parachute Payment or earlier written request by the Company or Executive
(collectively, the “Determination”).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.  The Gross-Up Payment under Section 6
with respect to any Excess Parachute Payments made to Executive shall be made no
later than thirty (30) days following the payment of such Excess Parachute
Payments.

6.3       Underpayments and Overpayments.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) or Gross-Up Payments will be made by the
Company which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder.  If Executive thereafter is required
to make payment of any Excise Tax or additional Excise Tax in excess of the
amount determined by the Accounting Firm, the Accounting Firm shall determine
the amount of the Underpayment that has occurred and any such Underpayment
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) shall be promptly paid by the Company to or for the benefit of
Executive.  If the amount of the Gross-Up Payment exceeds the amount necessary
to reimburse Executive for his Excise Tax, the Accounting Firm shall determine
the amount of the Overpayment that has been made and any such Overpayment
(together with interest at the rate provided in Section 1274(b)(2) of the Code)
shall be promptly paid by Executive to or for the benefit of the
Company.  Executive shall cooperate, to the extent his expenses are reimbursed
by the Company, with any reasonable requests by the Company in connection with
any contest or disputes with the Internal Revenue Service in connection with the
Excise Tax.  Any payment in respect of an Underpayment or Overpayment shall be
made within fifteen (15) days after the existence and amount thereof has been
determined pursuant to this Section 6.3.

6.4       Shareholder Approval Alternative; Termination Upon
IPO.  Notwithstanding anything to the contrary within Sections 6.1 through 6.3
above, (i) as an alternative to paying the Gross-Up Payment, the Company may
elect to request shareholder approval of the Excess Parachute Payments in a
manner that satisfies Section 280G(b)(5)(B) of the Code and the Treasury
Regulations thereunder, including Q-7 of Section 1.280G-1 of such Treasury
Regulations (in which case, whether or not such shareholder approval is
obtained, the Company will not be required to pay any amounts pursuant to this
Section 6); Executive shall cooperate with the Company in all aspects of such a
shareholder approval process, including executing a document stating that
Executive shall waive all Excess Parachute Payments unless such payments are
approved by the Company’s shareholders and (ii) Sections 6.1,  6.2 and 6.3 shall
terminate and cease to be effective upon the consummation of an IPO by the
Company or its parent or subsidiary.

7.         Company Property.  Executive agrees that during his employment with
the Company that Executive will not make, use or permit to be used any Company
Property (defined below) otherwise than for the benefit of the Company.  The
term “Company Property” shall include all notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, software code,
data, computers, cellular telephones, pagers, credit or calling cards, keys,
access cards, documentation or other materials of any nature and in any form,
whether written, printed, electronic or in digital format or otherwise, relating
to any matter within the scope of the business of the Company or concerning any
of its dealings or affairs and any other Company





12




property in Executive’s possession, custody or control.  Executive further
agrees that Executive will not, after the termination of his employment with the
Company, use or permit others to use any such Company Property.  Executive
acknowledges and agrees that all Company Property shall be and remain the sole
and exclusive property of the Company.  Immediately upon the termination of
Executive’s employment with the Company, Executive will deliver all Company
Property in Executive’s possession, and all copies thereof, to the Company.

8.         Restrictive Covenants of Executive

8.1       Conflict of Interest/Noncompetition.  During Executive’s employment
period with the Company and for twelve (12) months thereafter following any
termination of employment, Executive shall not, directly or indirectly, alone or
as a partner, officer, director, manager, employee or consultant or equityholder
of any entity (a) provide any wealth management services, including personal
financial planning or personal advisory services of the type provided or
contemplated to be provided by the Company or its subsidiaries at the time of
such termination to any individual or entity anywhere in the continental United
States (a “Competitive Business”), (b) provide finder, broker or financial
advisory services to any Competitive Business, or (c) interfere with any
potential acquisition by the Company of any other business or discourage any
party to any such potential acquisition from engaging in any such
transaction.  In addition, during Executive’s employment period with the Company
and for one (1) year thereafter, Executive shall not, directly or indirectly,
alone or as a partner, officer, director, manager, employee or individual
consultant or equityholder of any entity (w) directly or indirectly hire, offer
to hire, divert, entice away, solicit or in any other manner persuade, or
attempt to do any of the foregoing (each, a “Solicitation”), any person or
entity who is (or who was during the twelve (12)-month period immediately prior
to such Solicitation) an officer, employee, agent or individual consultant of
the Company, any of its subsidiaries, or an acquisition prospect of the Company,
to accept employment with, or otherwise work for, Executive or any third party,
(x) engage in a Solicitation with respect to any person who was, at any time
within six (6) months prior to the Solicitation, an officer, employee, agent or
individual consultant of the Company or any of its subsidiaries, to accept
employment with, or otherwise work for Executive or any other third party
engaged in a Competitive Business, or (y) solicit or do business with any
customer or client of the Company or any of its subsidiaries, or any potential
acquisition target of the Company which Executive knew about at the time of
termination of employment or any potential customer or client of the Company or
any of its subsidiaries or any potential acquisition target of the Company with
respect to which the Company or its subsidiaries undertook substantial actions:
(i) in any manner which interferes with such person’s relationship or potential
relationship with the Company or its subsidiaries, or any such potential
acquisition target of the Company, as the case may be, or (ii) in an effort to
obtain such person as a customer, client, supplier, consultant, salesman, agent
or representative to any Competitive Business, or (z) work together in any
business or enterprise involving wealth management services (other than the
Company and its affiliates) with any other current or former senior executives
of the Company.  As used in this Section 8, the term “subsidiaries” refers to
both direct and indirect subsidiaries of the Company.

8.2       Nondisclosure.  Executive shall not at any time, whether during or
after the termination of Executive’s employment with the Company, except as
permitted under Sections 8.5 and 8.6 below, reveal to any person any
Confidential Information (as defined below) except to employees or agents of the
Company who need to know such Confidential Information for the





13




purposes of their employment or activities on behalf of the Company, or as
otherwise authorized by the Company in writing.  The term “Confidential
Information” shall include any non-public information concerning the
organization, business or finances of the Company or its subsidiaries, or of any
third party that the Company is under an obligation to keep confidential that is
maintained by the Company as confidential.  Such Confidential Information shall
include trade secrets or confidential information respecting acquisition models,
services, inventions, products, designs, methods, know-how, techniques, systems,
processes, engineering data, software programs and software code, works of
authorship, customer and supplier lists, customer and supplier information,
financial information, pricing information, business plans, projects, plans,
notes, memoranda, reports, data, sketches, specifications and proposals. Except
as permitted under Sections 8.5 and 8.6 below, Executive shall keep confidential
all matters entrusted to Executive and shall not use or attempt to use any
Confidential Information except as may be required in the ordinary course of
performing Executive’s duties as an employee of the Company, nor shall Executive
use any Confidential Information in any manner which injures or causes losses to
the Company.

8.3       Assignment of Developments.  If at any time or times during
Executive’s employment with the Company, Executive shall (either alone or with
others) make, conceive, create, discover, invent or reduce to practice any
Development (as defined below) that (a) relates to the business of the Company
or any customer of or supplier to the Company or any of the products or services
being developed, manufactured or sold by the Company or which may be used in
relation therewith; (b) results from tasks assigned to Executive by the Company;
or (c) results from the use of premises or personal property (whether tangible
or intangible) owned, leased or contracted for by the Company, then all such
Developments and the benefits thereof are and shall immediately become the sole
and absolute property of the Company and its assigns, as works made for hire or
otherwise.  The term “Development” shall mean any invention, modification,
discovery, design, development, improvement, process, software program, work of
authorship, documentation, formula, business model, data, technique, know-how,
trade secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright, trademark or similar
statutes or subject to analogous protection).  Executive shall promptly disclose
to the Company (or any persons designated by it) each such
Development.  Executive hereby assigns all rights (including rights to
inventions, patentable subject matter, copyrights and trademarks) Executive may
have or may acquire in any of the Developments and all benefits or rights
resulting therefrom to the Company and its assigns without further compensation
and shall communicate, without cost or delay, and without disclosing to others
the same, all available information relating thereto (with all necessary plans
and models) to the Company.

8.4       Nondisparagement.  Except as permitted under Section 8.6 below,
Executive shall not, whether in writing or orally, malign, denigrate or
disparage the Company, its subsidiaries or affiliates or their respective
predecessors and successors, or any of the current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the foregoing, with respect to any of their respective past or present
activities, or otherwise publish (whether in writing or orally) statements that
tend to portray any of the aforementioned parties in an unfavorable light.  The
Company shall not, and agrees to instruct its senior executives not to, malign,
denigrate or disparage Executive with respect to any of Executive’s past or
present activities, or otherwise publish (whether in writing or orally)
statements





14




that tend to portray Executive in an unfavorable light.  Notwithstanding the
foregoing, nothing in this paragraph shall prevent any person from making any
truthful statement to the extent required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with jurisdiction to order such person to disclose or make accessible such
information.

8.5       Certain Permitted Uses of Trade Secrets.  Misappropriation of a trade
secret of the Company in breach of this Agreement may subject Executive to
liability under the Defend Trade Secrets Act of 2016 (the “DTSA”), entitle the
Company to injunctive relief and require Executive to pay compensatory damages,
double damages and attorneys’ fees.  Notwithstanding any other provision of this
Agreement, Executive hereby is notified in accordance with the DTSA that
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (a) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, in each case solely for the purpose of reporting
or investigating a suspected violation of law; or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  Executive is further notified that if Executive files a lawsuit for
retaliation by Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secrets to Executive’s attorney and use the trade
secret information in the court proceeding if Executive files any document
containing the trade secret under seal and does not disclose the trade secret
except pursuant to court order.

8.6       Permitted Disclosures.  Nothing in this Agreement will prevent or
restrict Executive from: (a) reporting possible violations of federal, state, or
local law or regulation to, or discussing any such possible violations with, any
governmental agency or entity or self-regulatory organization, including by
initiating communications directly with, responding to any inquiry from, or
providing testimony before any federal, state, or local regulatory authority or
agency or self-regulatory organization, including without limitation the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
FINRA, and the Occupational Safety and Health Administration, or making any
other disclosures that are protected by the whistleblower provisions of any
federal, state, or local law or regulation, in each case, without notice to the
Company.  Nothing in this Agreement limits Executive’s right, if any, to receive
an award for information provided to the SEC.

9.         Further Assurances.  Executive shall, during Executive’s employment
with the Company and at any time thereafter, at the request and cost of the
Company, promptly sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized officers may reasonably request,
to: (a) apply for, obtain, register and vest in the name of the Company alone
(unless the Company otherwise directs) patents, copyrights, trademarks or other
analogous protection in any country throughout the world relating to any
Development and when so obtained or vested to renew and restore the same; and
(b) defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceeding, petition or
application for revocation of any such patent, copyright, trademark or other
analogous protection.  If the Company is unable, after reasonable effort, to
secure Executive’s signature on any application for patent, copyright, trademark
or other analogous protection or other documents regarding any legal protection
relating to a Development, whether because of Executive’s physical or mental
incapacity or for any other reason whatsoever.  Executive hereby





15




irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney-in-fact, to act for and in
Executive’s behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed personally by Executive.

10.       Representations; Agreements.

10.1     Executive represents that his performance of all of the terms of this
Agreement and as an employee of the Company does not and will not breach any
restrictive covenants agreement or any agreement to keep in confidence
proprietary information acquired by Executive in confidence or in trust prior to
Executive’s employment by the Company.  Executive has not entered into, and
shall not enter into, any agreement either written or oral in conflict herewith.

10.2     Executive agrees that any breach of this Agreement may cause
irreparable damage to the Company and that in the event of such breach the
Company shall have, in addition to any and all remedies of law, the right to
seek an injunction, specific performance or other equitable relief to prevent
the violation of Executive’s obligations hereunder.

10.3     Except as set forth in this Agreement, Executive understands that this
Agreement does not create an obligation on the Company or any other person to
continue Executive’s employment.

10.4     Executive is not an officer, director, manager, employee or
greater-than-3% stockholder in any Competitive Business of the Company.

11.       Indemnification.  Executive shall not be liable to the Company or any
other person or entity who has an interest in the Company for any loss, damage
or claim (a “Loss”) (or any expenses or costs associated therewith (“Costs”))
incurred by reason of any act or omission performed or omitted by Executive in
good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of the authority conferred on Executive by this Agreement,
except that Executive shall be liable for any such Loss and Costs incurred by
reason of Executive’s gross negligence, intentional misconduct, or a knowing
violation of law.  To the full extent permitted by applicable law, Executive
shall be entitled to indemnification from the Company for any Loss or Costs
incurred by Executive by reason of any act or omission performed or omitted by
Executive in good faith on behalf of the Company and in a manner reasonably
believed to be within the scope of the authority conferred on Executive by this
Agreement, except that Executive shall not be entitled to be indemnified in
respect of any Loss or Costs incurred by Executive by reason of Executive’s
gross negligence, intentional misconduct, or a knowing violation of the law with
respect to such acts or omissions; provided,  however, that any indemnity under
this Section 11 shall be provided out of and to the extent of Company assets
only, and no Member, Manager or Officer (each term as defined within the
Company’s limited liability company operating agreement as amended and in effect
from time to time) shall have personal liability on account thereof.  The
Company shall advance Costs incurred by or on behalf of Executive in connection
with any Loss within twenty (20) days after receipt by the Company from





16




Executive of a statement requesting such advances from time to time; provided,
 however, such statement provides reasonable documentary evidence of such Costs
and provides a written undertaking by Executive to repay any and all advanced
Costs in the event Executive is ultimately determined to not be entitled to
indemnification by the Company.

12.       Amendments; Waiver.  Any amendment to or modification of this
Agreement shall be in writing and signed by the Company and Executive.  Any
waiver of any provision hereof, shall be in writing and signed by the party
against whom such waiver is sought.  Any waiver by the Company of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach of such provision or any other provision hereof.

13.       Assignment.  The Company shall assign this Agreement to its successors
and assigns (subject to the terms and conditions contained herein), and such
successor or assign shall explicitly assume this Agreement, and all covenants
and agreements hereunder shall inure to the benefit of and be enforceable by
said successors or assigns.  This Agreement, being for the personal services of
Executive, shall not be assignable by Executive.

14.       Certain Definitions.  As used herein, the term “person” means any
individual, sole proprietorship, joint venture, partnership, corporation,
limited liability company, bank, association, cooperative, trust, estate,
government, governmental, administrative or regulatory body, or other entity of
any nature.  As used herein, the term “including” (in its various forms) means
“including, without limitation.” As used herein, any Incentive Unit, Unit,
equity award or equity interest that is “held” by Executive shall include any
such Incentive Unit, Unit, equity award or equity interest, whether vested or
unvested, that is held directly by Executive or which is held by or placed in a
trust or other estate planning vehicle.  The Board shall make all decisions or
determinations hereunder on behalf of the Company.

15.       Notices.  All notices, consents or other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or one (1) business day
after being sent by a nationally recognized overnight delivery service, charges
prepaid.  Notices also may be given by facsimile and shall be effective on the
date transmitted if sent during business hours, or, if sent outside of business
hours, on the following business day.  Notice to Executive shall be sent to
Executive’s most recent address of record with the Company.  Notice to the
Company shall be sent to:

Focus Financial Partners, LLC

825 Third Avenue, 27th Floor

New York NY 10022

Attn: General Counsel

E-mail:  Rmcgranahan@ffpar.com

with a copy (which shall not constitute notice) to:

c/o Stone Point Capital LLC

20 Horseneck Lane

Greenwich, Connecticut  06830

Attn:  Peter M. Mundheim





17




E-mail:  pmundheim@stonepoint.com

Either party may change its address for notice and the address to which copies
must be sent by giving notice of the new addresses to the other party in
accordance with this Section 15,  provided,  however, that any such change of
address notice shall not be effective unless and until received.

16.       Governing Law; Forum Selection Clause, Waiver of Jury Trial.  This
Agreement and any claims arising out of this Agreement (or any other claims
arising out of the relationship between the parties) shall be governed by and
construed in accordance with the laws of the State of New York and shall in all
respects be interpreted, enforced and governed under the internal and domestic
laws of such state, without giving effect to the principles of conflicts of laws
of such state that would require the application of the laws or rules of any
other jurisdiction.  Any claims or legal actions by one party against the other
shall be commenced and maintained in any state or federal court located in the
City, County and State of New York, and the parties hereby submit to the
jurisdiction and venue of any such court.  Each party hereto (a) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such party would not, in the event of any action,
suit or proceeding, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other party hereto has been induced to enter into this Agreement
by, among other things, the mutual waiver and certifications in this Section 16.

17.       Survival.  Sections 4, 5, 6,  7,  8,  9,  10,  11,  12,  13,  14,  15,
 16,  17,  18 and 19 shall survive the termination of Executive’s employment
with the Company regardless of the manner of such termination and shall be
binding upon each of Executive’s heirs, executors, administrators and legal
representatives.

18.       Severability.   The parties hereby agree that each provision herein
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of any other clauses
of the Agreement.  If one or more of the provisions contained herein shall for
any reason be held to be excessively broad in scope, activity, subject or
otherwise so as to be unenforceable at law, such provisions shall be construed
by the appropriate judicial body by limiting or reducing it (or them) so as to
be enforceable to the maximum extent under the applicable law. The parties
hereby further agree that the language of all parts of this Agreement shall in
all cases be construed as a whole according to its fair meaning and not strictly
for or against either of the parties.

19.       Entire Agreement; Miscellaneous.  Except as set forth below, this
Agreement contains the entire agreement of the parties with respect to the
subject matter hereof, and this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof (including the Original
Employment Agreement), except to the extent that any other documents, agreements
or understandings are specifically referenced herein, including, without
limitation, any award agreements, omnibus agreements, the Focus Financial
Partners, LLC Annual Cash Bonus Plan and Incentive Unit Plan and any Incentive
Unit Agreements, and the Company’s limited liability company operating agreement
as amended and in effect from time to time, each of which shall survive in
accordance with their respective terms as modified herein.  However,
notwithstanding the preceding sentence, to the extent that this Agreement is in
direct conflict with the terms of any document that governs Executive’s equity
awards or equity interests, the provision that is most





18




favorable to Executive shall control.  Subject to the provisions of Sections 4
and 13, this Agreement shall bind, benefit and be enforceable by and against
Executive and Executive’s heirs, personal representatives, estate and
beneficiaries, and the Company and its successors and assigns.  This Agreement
may be executed in any number of counterparts (including by facsimile or
portable document format (.pdf) signature delivery), each of which when so
executed and delivered shall be an original hereof, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one (1) counterpart hereof.  Section and subsection headings in this Agreement
are for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect its interpretation.

[Signature Page Follows]

 

 



19




IN WITNESS WHEREOF, the Company and Executive have entered into this Employment
Agreement as of the date first written above.

COMPANY

 

Focus Financial Partners, LLC

 

 

 

 

 

By:

/s/ Ruediger Adolf

 

Name:

Ruediger Adolf

 

Title:

Chief Executive Officer

 

 

EXECUTIVE

 

 

 

/s/ John Russell McGranahan

 

 

 

John Russell McGranahan

 

 

 



 




Exhibit A

Board Memberships

None.

 

 



Exhibit A - 1




Exhibit B

Incentive Units

 

 

 

 

 

Incentive Unit
Certificate
Number

Grant Date

Hurdle Price

Number of
Incentive Units

I963

8/5/2015

$16.00

100,000

I1033

12/28/2015

$19.00

75,213

 

 

 



Exhibit B - 1




Exhibit C

Form of Release

FOR AND IN CONSIDERATION OF the special payments and benefits to be provided in
connection with the termination of my employment in accordance with Section 4.4
(including if such payments and benefits become payable pursuant to Section 4.6)
or Section 4.8 of the Amended and Restated Employment Agreement, dated as of
_______, 2017 (as amended and in effect from time to time, the “Employment
Agreement”) between Focus Financial Partners, LLC, a Delaware limited liability
company (the “Company”), and me, I, on my own behalf and on behalf of my
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees and all others connected with me,
hereby release and forever discharge the Company and its affiliates and all of
their respective past and present officers, directors, managers, stockholders,
controlling persons, employees, agents, representatives, successors and assigns
and all others connected with any of them (the “Released Parties”), both
individually and in their official capacities, from any and all rights,
liabilities, claims, damages, demands and causes of action, whether statutory or
at common law (including any claim for salary, benefits, payments, expenses,
costs, attorney’s fees, damages, penalties, compensation, remuneration,
contractual entitlements) (collectively, “Claims”) relating to any matter
occurring on or prior to the date of my signing of this Release, including any
Claims resulting from, arising out of, or connected with my employment or its
termination and any other Claims pursuant to: (a) any federal, state, foreign or
local law, regulation or other requirement (including Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the New York State Human Rights Law,
the New York City Human Rights Law, and any other local, state, or federal
anti-discrimination or anti-retaliation law, each as amended from time to time);
(b) any other local, state or federal law, regulation or ordinance; (c) any
public policy or common law; and (d) any contract I may have with any Released
Party, including the Employment Agreement (collectively, the “Released Claims”);
provided, however, that the foregoing release shall not apply to (i) any right
explicitly set forth in the Employment Agreement to any payments and benefits to
be provided in connection with the termination of my employment, (ii) any right
or claim that arises after the date this release is executed, (iii) any right I
may have to vested or accrued benefits or entitlements under any applicable
plan, agreement, program, award, policy or arrangement of the Company and its
parents, subsidiaries and affiliates to the extent consistent with the
Employment Agreement, (iv) my right to indemnification and advancement of
expenses in accordance with applicable laws and/or the certificate of
incorporation and by-laws, limited liability company agreement or other
governing documents of the Company and its parents, subsidiaries and affiliates,
or any applicable insurance policy, or (v) any right I may have to obtain
contribution as permitted by law in the event of entry of judgment against me as
a result of any act or failure to act for which I, on the one hand, and any
Released Party, on the other hand, are jointly liable. This Release includes
matters attributable to the sole or partial negligence (whether gross or simple)
or other fault, including strict liability, of any Released Party.

Notwithstanding the release of liability contained herein, nothing in this
Release prevents me from filing any charge or claim of discrimination (including
a challenge to the validity of this Release) with the Equal Employment
Opportunity Commission (“EEOC”), the National Labor Relations Board, or another
federal, state, or local government agency.  I retain the right to participate
in any such proceeding, provided that I hereby waive any right I otherwise would
have to recover monetary damages in connection with any charge, complaint, or
lawsuit filed by me or

 

 



Exhibit C - 1




by anyone else on my behalf.  I retain the right to communicate with the EEOC
and comparable state or local agencies and such communication can be initiated
by me or in response to a communication from any such agency, and is not limited
by any obligation contained in this General Release.  However, I understand and
agree that I am waiving any and all rights to recover any monetary or personal
relief as a result of such EEOC or other government agency proceeding or
subsequent legal action.

In signing this Release, I acknowledge that (a) I have carefully read this
Release; (b) I have had at least twenty-one (21) days from the date of notice of
termination of my employment, or in the event that such termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967, as amended), the date that is forty-five (45) days
following such notice date, to consider the terms of this Release and that such
time has been sufficient; (c) I am hereby encouraged by the Company to seek the
advice of an attorney prior to signing this Release and have had adequate
opportunity to do so; (d) I am not entitled to the consideration set forth in
Sections 4.4, 4.6, and/or 4.8 of the Employment Agreement but for my entry into,
and non-revocation of, this Release within the time provided to do so; and (e) I
am signing this Release voluntarily and with a full understanding and acceptance
of its terms, I understand the final and binding effect of this Release, and the
only promises made to me to sign this Release are those stated in the Employment
Agreement and herein.

I understand that I may revoke this Release at any time within seven (7) days of
the date of my signing by providing written notice to the Company of such
revocation so that such notice is received by the Company no later than 11:59
P.M. New York time on the seventh (7th) day after I sign this Release and that
this Release will take effect only upon the expiration of such seven-day (7)
revocation period (the “Effective Date”) and only if I have not timely revoked
it.

Intending to be legally bound, I have signed this Release to be effective as of
the Effective Date.

 

Signature:

 

 

 

 

Date:

 

 

 

Exhibit C - 2

